DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reasons for Allowance
Claims 1-5, 7, 9-13, 15-17 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the integrated circuit device comprises a device corresponding to a cell, and the cell includes at least one cell connection pin in the first metal interconnection layer and at least one cell connection pin in the second metal interconnection layer, and wherein the cell conforms with the equation M0_Enc ≤ (Max_M0_Length - Max_M1_Pitch_Length – VIA0_Width)/2, where: Max_M0_Length represents a maximum possible length of a line in the first metal interconnection layer in the cell; Max_M1_Pitch_Length represents a maximum possible pitch between two lines in the second metal interconnection layer in the cell; VIA0_Width represents a width of a via that connects a line in the first metal interconnection layer with a line in the second metal interconnection layer; and  = M0_Enc represents a distance from an outermost edge of the line in the first metal interconnection layer to an edge of a nearest possible via connecting the line in the first metal interconnection layer to the line in the second metal interconnection layer," in the combination required by the claim.
Regarding claim 11, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the first and second cell layouts differ in a relative location of at least one metal line in the second metal interconnection layer with respect to a common feature in the cell layouts, wherein the cell layouts conform with the equation M0_Enc < (Max_M0_Length – Max_M1_Pitch_Length – VIA0_Width)/2, where: Max_M0 Length represents a maximum possible length of a line in the first metal interconnection layer in the cell layouts; Max_M1_Pitch Length represents a maximum possible pitch between two lines in the second metal interconnection layer in the cell layouts; VIA0_Width represents a width of a via that connects a line in the first metal interconnection layer with a line in the second metal interconnection layer; and M0_Enc represents a distance from an outermost edge of the line in the first metal interconnection layer to an edge of a nearest possible via connecting the line in the first metal interconnection layer to the line in the second metal interconnection layer," in the combination required by the claim.
Regarding claim 15, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “the integrated circuit device comprises a device corresponding to a cell, and the cell includes at least one cell connection pin in the first metal interconnection layer and at least one cell connection pin in the second metal interconnection layer, and wherein the cell conforms with the equation M0_Enc < (Max_M0_Length – Max_M1_Pitch_Length – VIA0_Width)/2, where: Max_M0_Length represents a maximum possible length of a line in the first interconnection layer in the cell; Max_M1_Pitch_Length represents a maximum possible pitch between two lines in the second interconnection layer in the cell; VIA0_Width represents a width of a via that connects a line in the first interconnection 6PATENTP20170707US02/N1085-02578layer with a line in the second interconnection layer; and M0_Enc represents a distance from an outermost edge of the line in the first interconnection layer to an edge of a nearest possible via connecting the line in the first interconnection layer to the line in the second interconnection layer," in the combination required by the claim.
Claims 2-5, 7, 9,10, 12, 13, 16, 17 and 19-24 are allowed by virtue of their dependencies on claim 1, 11, and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu et al.  [US 20180175060 A1] discloses standard cell circuits including a device layer, a first metal interconnection layer and a second metal interconnection layer.  The standard cell circuit can have the metal pitch MP that is less than the gate pitch GP. Zhu et al. does not disclose each cell conforms with the equation M0_Enc < (Max_M0_Length – Max_M1_Pitch_Length – VIA0_Width)/2.
Seo et al.  [US 20180254287 A1] discloses a semiconductor device the gate electrodes are arranged at a first pitch in a second direction intersecting the first direction. The first interconnection lines are arranged at a second pitch in the second direction. The second pitch is smaller than the first pitch.  Zhu et al. does not disclose each cell conforms with the equation M0_Enc < (Max_M0_Length – Max_M1_Pitch_Length – VIA0_Width)/2.
Smayling et al. [US 9633987 B2] discloses layout for a level of a cell defined in accordance with the dynamic array architecture. Smayling et al. does not disclose each cell conforms with the equation M0_Enc < (Max_M0_Length – Max_M1_Pitch_Length – VIA0_Width)/2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891